t c memo united_states tax_court myron r struck and thelma c struck petitioners v commissioner of internal revenue respondent docket no filed date david s greenberg for petitioners joseph p wilson for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in and penalties on petitioners’ federal income taxes as follows year deficiency sec_6662 penalty dollar_figure big_number dollar_figure big_number after concessions by the parties the primary issue for decision is whether petitioners qualify for the foreign_earned_income_exclusion of sec_911 hereinafter sometimes exclusion under the two conjunctive requirements thereof unless otherwise indicated all section references are to the internal_revenue_code in effect for and and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact this case was tried on date in san diego california some of the facts have been stipulated and are so found at the time the petition was filed myron and thelma struck resided in san diego california for approximately years from through early date myron was employed full time as a yacht captain for owners of private yachts thelma also was employed on the yachts as a chef and stewardess beginning in through may of myron and thelma were employed on a yacht that was owned by cush automotive a california company and that was operated primarily in foreign territorial waters each year cush automotive paid myron and thelma a salary their living_expenses while on the yacht and their vacation travel_expenses back to the united_states when underway every hours myron would note in a log the yacht’s longitude and latitude coordinates except for approximately weeks when on vacation in the united_states and even when docked in foreign ports myron and thelma lived on the yacht based on testimony and exhibits in evidence including a review of the log coordinates that was performed by personnel of the u s navy for purposes of this case the charts below set forth for myron and thelma’s taxable_year sec_2001 and sec_2002 our findings as to the number of days during the applicable 12-month periods on which myron and thelma were not physically present in foreign territorial waters and the number of days they were physically present in foreign territorial waters as indicated in the charts the two 12-month applicable periods we utilize to establish petitioners’ or more days of foreign physical presence requisite to qualify myron and thelma for the foreign_earned_income_exclusion for and overlap each other and do not correspond to calendar years 1we refer to each period of consecutive months used in the calculation of a taxpayer’s foreign_earned_income_exclusion as an applicable_period applicable_period of date to date for date sec_1 - - - - - - - - - - number of days foreign days nonforeign days total for applicable_period of date to date number of days foreign days dates nonforeign day sec_5 - - - - - - - - total on date myron and thelma left the yacht in costa rica and flew to the united_states for their annual 2-week vacation on date myron and thelma returned to the yacht in costa rica on date myron and thelma docked the yacht in the harbor in san diego california and retired from working on yachts from through myron and thelma owned unimproved real_property in julian california and occasionally they camped on this unimproved real_property during and myron and thelma were listed on the san diego california county tax rolls as absentee owners of this unimproved real_property from through myron and thelma also owned a townhouse in coronado california townhouse and they apparently claimed a california property_tax homeowners’ exemption relating to the townhouse during all of and the first half of myron and thelma rented out the townhouse to tenants and the townhouse was managed by real_estate professionals because it was rented out myron and thelma did not stay in their townhouse while vacationing in california in and the first half of 2cal const art sec_3 exempts dollar_figure of a home’s taxable value from california property_tax assessment when the home constitutes the owner’s principal_residence and is occupied by the owner during and the first half of in california myron and thelma also maintained bank accounts registered and garaged two vehicles at a relative’s property and maintained their driver’s licenses myron and thelma’s combined salaries from their employment on the yacht totaled dollar_figure for and dollar_figure for on petitioners’ joint federal_income_tax return petitioners reported their total dollar_figure in salaries and they claimed the foreign_earned_income_exclusion with regard to that total amount with the filing of their joint federal_income_tax return petitioners included a form 2555-ez foreign_earned_income_exclusion relating to each petitioner on these forms 2555-ez petitioners entered the address of a relative in california in the blanks for foreign address and indicated an applicable_period of january to date on petitioners’ joint federal_income_tax return petitioners reported their total dollar_figure in salaries and they claimed the foreign_earned_income_exclusion with regard to dollar_figure thereof based on the number of days in petitioners’ applicable_period that fell within petitioners’ taxable_year with the filing of their joint federal_income_tax return petitioners included a form 2555-ez relating to each petitioner on these forms 2555-ez petitioners entered the address of a relative in california in the blanks for foreign address and indicated an applicable_period of january to date during respondent’s audit petitioners filed with respondent amended forms 2555-ez for and indicating a costa rica foreign address for both years and new applicable periods of date to date and date to date respectively and petitioners cooperated with all of respondent’s documented requests for information and otherwise cooperated with respondent respondent’s revenue_agent concluded that petitioners did not have a foreign tax_home for and and the revenue_agent disallowed the total foreign_earned_income exclusions petitioners claimed for each year in their briefs for purposes of calculating their foreign_earned_income exclusions for and petitioners request revised applicable periods for and respectively of january to date and date to date alternatively for each year petitioners request that we apply whatever applicable periods would maximize petitioners’ foreign_earned_income exclusions 3the record does not explain why petitioners indicated on their filed forms 2555-ez foreign_earned_income_exclusion for and respectively applicable periods of only months and months in his briefs respondent states that the only applicable periods we should consider for petitioners for and are january to date and date to date opinion taxpayers generally have the burden_of_proof rule a however because petitioners submitted credible_evidence maintained records and cooperated with respondent the burden_of_proof regarding petitioners’ physical presence during and is on respondent sec_7491 a and b generally sec_911 provides to u s taxpayers a limited elective exclusion_from_gross_income for income earned overseas to qualify for this foreign_earned_income_exclusion for a particular year a taxpayer must have a foreign tax_home sec_911 and must either be a bona_fide_resident of a foreign_country for the taxpayer’s full taxable_year bona_fide residence requirement or be physically present in a foreign_country or countries for at least days during any consecutive months which overlap the taxpayer’s taxable_year physical presence requirement sec_911 and b a qualified_taxpayer may only exclude the lesser_of actual foreign_earned_income or the maximum amount set by statute sec_911 married taxpayers may each use their exclusions separately on separate returns or combine their exclusions on a joint_return sec_1_911-5 income_tax regs and without regard to community_property_laws sec_1_911-5 income_tax regs for and the maximum exclusions for a married couple filing a joint federal_income_tax return totaled dollar_figure and dollar_figure respectively sec_911 foreign tax_home requirement the foreign tax_home requirement of sec_911 is to be evaluated during the same applicable_period used by a taxpayer for the bona_fide residence or the physical presence requirement sec_1_911-2 and b income_tax regs sec_911 which defines tax_home as applied to the exclusion incorporates the travel business_expense provision of sec_162 as follows the term ‘tax home’ means with respect to any taxpayer such taxpayer’s home for purposes of sec_162 relating to traveling expenses while away from home thus under the foreign_earned_income_exclusion the location of a tax_home generally is determined in the same manner as the location of a tax_home under sec_162 in sec_1_911-2 income_tax regs it is explained that the location of a taxpayer’s regular or principal_place_of_business or if none of a taxpayer’s abode in a real and substantial sense will be regarded as the location of a taxpayer’s tax_home sec_1_911-2 income_tax regs provides as follows b the term tax_home has the same meaning which it has for purposes of sec_162 relating to travel_expenses away from home thus under sec_911 a taxpayer’s tax_home is considered to be located at his regular or principal if more than one regular place of business or if the taxpayer has no regular or principal_place_of_business because of the nature of the business then at his regular place of abode in a real and substantial sense if in a year a taxpayer has neither a regular or principal_place_of_business nor any abode in a real and substantial sense a taxpayer may be classified as an itinerant whose tax_home is located wherever the taxpayer is physically located from day to day 752_f2d_337 8th cir affg tcmemo_1984_63 47_tc_71 revrul_73_529 1973_2_cb_37 during and until date petitioners’ business consisted principally of traveling in international and foreign waters to foreign countries on the yacht of cush automotive because petitioners had neither a regular or principal_place_of_business nor a specific abode in a real and substantial sense during the applicable periods we conclude that petitioners were itinerants that petitioners had a foreign tax_home during the plus days they were physically present in a foreign_country during petitioners’ applicable periods for and for and that petitioners therefore had a foreign tax_home for purposes of the claimed foreign_earned_income_exclusion the last sentence of sec_911 provides that a taxpayer who has an abode in the united_states will not be treated as having a tax_home in a foreign_country neither sec_911 nor the regulations thereunder define abode court cases that have done so involve taxpayers who have alternated long blocks of time working abroad with long blocks of time at home in the united_states where their families lived because the taxpayers had domestic ties such as family in the united_states and only transitory ties in the foreign_country where the taxpayers worked the taxpayers were held to have a u s abode see 93_tc_297 doyle v commissioner tcmemo_1989_463 lemay v commissioner tcmemo_1987_256 affd 837_f2d_681 5th cir bujol v commissioner tcmemo_1987_230 affd without published opinion 842_f2d_328 5th cir but cf jones v 4respondent herein does not argue that as itinerants petitioners had no foreign tax_home for purposes of the sec_911 foreign_earned_income_exclusion see eg henderson v commissioner tcmemo_1995_559 holding that for purposes of sec_162 an itinerant taxpayer may be treated as having no tax_home and therefore may not be allowed away from home business travel expense deductions affd 143_f3d_497 9th cir sec_1_911-2 income_tax regs contains the following statement maintenance of a dwelling in the united_states does not necessarily mean that the taxpayer’s abode is in the united_states commissioner 927_f2d_849 5th cir revg tcmemo_1989_616 because petitioners’ townhouse was leased to others not available to petitioners and because petitioners had limited other ties to the united_states petitioners did not have an abode in the united_states during petitioners’ and applicable periods physical presence requirement under the second requirement of sec_911 because petitioners acknowledge that they do not qualify for the foreign_earned_income_exclusion under the bona_fide foreign residence requirement we address only the alternate physical presence requirement under sec_911 a taxpayer who spends at least days during an applicable_period in a foreign_country or countries will satisfy the physical presence requirement for the related tax_year for this purpose a taxpayer is to add together all foreign days falling within any one applicable_period sec_1_911-2 and income_tax regs an applicable_period consists of any consecutive months sec_1_911-2 income_tax regs in order for the exclusion to be applicable to reduce gross_income in a particular year the applicable_period must have some overlap with the taxpayer’s taxable_year in question sec_1_911-3 and income_tax regs for a particular taxable_year of a taxpayer there may be a number of different applicable periods see sec_1 a ii d income_tax regs and the examples thereunder a taxpayer may use whichever applicable_period maximizes the foreign_earned_income_exclusion see sec_911 sec_1_911-2 income_tax regs under sec_911 a foreign_country includes airspace lands and territorial waters under the sovereignty of a country territory or possession other than the united_states 313_f3d_1214 9th cir 126_tc_89 affd 473_f3d_790 7th cir sec_1_911-2 and h income_tax regs because international waters are not under the sovereignty of any one country time spent in international waters generally does not apply toward the foreign day requirement see 433_fsupp_936 e d la although sec_911 states that an aggregate of full days of physical presence in a foreign_country or countries is required the regulations thereunder define a full 6respondent’s audit technique guide for foreign athletes and entertainers october suggests that respondent’s revenue agents may use a more favorable applicable_period than the taxpayer initially indicated on a filed form_2555 foreign_earned_income audit internal_revenue_manual cch par big_number at big_number day to include partial days of travel in or on international airspace land or waters from one foreign location to another foreign location therefore a day involving travel in international waters between foreign locations in increments of less than hours is treated as a full_day in a foreign_country sec_1_911-2 and income_tax regs if the second alternate requirement of sec_911 is relied on days of foreign physical presence and if the applicable_period selected by a taxpayer to satisfy the days of foreign physical presence does not correspond to the taxpayer’s taxable_year the taxpayer may only exclude the lesser_of actual foreign_income earned during the taxable_year or a pro_rata portion of the maximum exclusion amount that corresponds to the number of days of the applicable_period that falls within the taxpayer’s taxable_year sec_1_911-3 and income_tax regs because we have found that petitioners were physically present in foreign countries for days for using an applicable_period of date to date7 and 7for petitioners have not specifically requested an applicable_period of date to date however petitioners have requested that the court determine the applicable_period that will maximize petitioners’ exclusion we agree with petitioners that generally we are not precluded from identifying and utilizing an applicable_period that allows a taxpayer the maximum foreign_earned_income_exclusion under the physical presence requirement for days for using an applicable_period of date to date petitioners pass the foreign physical presence requirement for both years we explain further two of the disputes the parties have in calculating petitioners’ foreign physical presence respondent treats each day that involved a partial day of travel for petitioners in international waters as a nonforeign day as explained however sec_1_911-2 and income_tax regs provides that a partial day of travel in international waters in traveling from one foreign_country to another foreign_country be treated as a full foreign day respondent argues that myron’s testimony does not establish petitioners’ presence in costa rica from december to date and respondent asserts that those days should not count as foreign days for petitioners we find myron’s testimony to be credible furthermore myron’s testimony was corroborated the yacht was docked in costa rica for the entire month of date and myron’s testimony regarding petitioners’ travel to the united_states in date was consistent with myron’s testimony that his vacation each year in the united_states lasted only weeks respondent argues that petitioners’ initial forms 2555-ez indicate that petitioners were located in the united_states for the entire month of date we disagree petitioners’ forms 2555-ez for were silent as to date and petitioners made mistakes designating applicable periods on the forms 2555-ez that they initially filed for both and also because of the shift to respondent of the burden_of_proof respondent bears the burden to prove that petitioners were not in a foreign_country for the first days of date respondent argues further that for there are insufficient facts in evidence to evaluate the requirements of the foreign_earned_income_exclusion under any applicable_period other than january to date we disagree petitioners’ log myron’s testimony and the navy review of the log establish petitioners’ presence in foreign countries for the applicable_period we utilize for -- namely date to date as well as for respondent also makes a procedural argument as to why we should analyze petitioners’ qualifications for the exclusion only under the applicable periods petitioners indicated on their initially filed forms 2555-ez respondent argues that our utilization of a different applicable_period for to measure petitioners’ foreign physical presence constitutes a new issue not raised by the pleadings although we have adjusted petitioners’ applicable_period for the issue remains what it has always been do petitioners qualify for the exclusion our slight adjustment in the applicable_period for does not constitute a new issue respondent argues that adjusting the applicable_period at this point in the litigation would be unfair where respondent prepared for trial based on an applicable_period of january to date however in respondent’s pretrial memorandum and posttrial briefs respondent acknowledges that we might consider other applicable periods that an applicable_period may be adjusted before examination during examination and during litigation and that we may make a finding as to the appropriate and most favorable applicable_period in respondent’s pretrial memorandum respondent states as follows during and petitioners were not physically present in a foreign_country for at least full days nor any other period of months in a row starting or ending in and emphasis added furthermore respondent has had ample opportunity to brief the court and to review the evidence on the facts of this case we do not believe that the applicable_period we use for petitioners for constitutes unfair surprise to respondent see estate of keeton v commissioner tcmemo_2006_263 the parties’ stipulation does not require a contrary result the parties’ stipulation only encompasses admissibility not correctness of the exhibits admitted into evidence petitioners have established that they qualify for the exclusion for both and petitioners had a foreign tax_home during the applicable periods and petitioners were physically present in foreign countries for at least days of the applicable periods overlapping and in light of our resolution of the foreign_earned_income issue in favor of petitioners the sec_6662 penalties determined by respondent are moot to reflect the foregoing decision will be entered under rule 8because the applicable periods utilized in our opinion do not correspond to petitioners’ taxable years a pro_rata adjustment to petitioners’ exclusions for foreign_earned_income for and will need to be made under sec_1_911-3 income_tax regs
